
	

114 SRES 124 IS: Honoring the accomplishments and legacy of Cesar Estrada Chavez.
U.S. Senate
2015-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 124
		IN THE SENATE OF THE UNITED STATES
		
			March 27 (legislative day, March 26), 2015
			Mr. Menendez (for himself, Mr. Reid, Mr. Bennet, Mr. Booker, Mrs. Boxer, Mr. Durbin, Mrs. Feinstein, Mr. Heinrich, Mr. Markey, Mrs. Murray, Mr. Reed, Mr. Udall, and Ms. Warren) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Honoring the accomplishments and legacy of Cesar Estrada Chavez.
	
	
 Whereas Cesar Estrada Chavez was born on March 31, 1927, near Yuma, Arizona; Whereas Cesar Estrada Chavez spent his early years on a family farm;
 Whereas at the age of 10, Cesar Estrada Chavez joined the thousands of migrant farm workers laboring in fields and vineyards throughout the Southwest after a bank foreclosure resulted in the loss of the family farm;
 Whereas Cesar Estrada Chavez, after attending more than 30 elementary and middle schools and achieving an eighth grade education, left school to work full time as a farm worker to help support his family;
 Whereas at the age of 17, Cesar Estrada Chavez entered the United States Navy and served the United States with distinction for 2 years;
 Whereas in 1948, Cesar Estrada Chavez returned from military service to marry Helen Fabela, whom he had met while working in the vineyards of central California;
 Whereas Cesar Estrada Chavez and Helen Fabela had 8 children; Whereas as early as 1949, Cesar Estrada Chavez was committed to organizing farm workers to campaign for safe and fair working conditions, reasonable wages, livable housing, and outlawing child labor;
 Whereas in 1952, Cesar Estrada Chavez joined the Community Service Organization, a prominent Latino civil rights group, and worked with the organization to coordinate voter registration drives and conduct campaigns against discrimination in East Los Angeles;
 Whereas Cesar Estrada Chavez served as the national director of the Community Service Organization; Whereas in 1962, Cesar Estrada Chavez left the Community Service Organization to establish the National Farm Workers Association, which eventually became the United Farm Workers of America;
 Whereas under the leadership of Cesar Estrada Chavez, the United Farm Workers of America organized thousands of migrant farm workers to fight for fair wages, health care coverage, pension benefits, livable housing, and respect;
 Whereas Cesar Estrada Chavez was a strong believer in the principles of nonviolence practiced by Mahatma Gandhi and Dr. Martin Luther King, Jr.;
 Whereas Cesar Estrada Chavez effectively used peaceful tactics that included fasting for 25 days in 1968, 25 days in 1972, and 38 days in 1988 to call attention to the terrible working and living conditions of farm workers in the United States;
 Whereas through his commitment to nonviolence, Cesar Estrada Chavez brought dignity and respect to organized farm workers and became an inspiration to and a resource for individuals engaged in human rights struggles throughout the world;
 Whereas the influence of Cesar Estrada Chavez extends far beyond agriculture and provides inspiration for individuals working to better human rights, empower workers, and advance the American Dream, which includes all individuals of the United States;
 Whereas Cesar Estrada Chavez died on April 23, 1993, at the age of 66 in San Luis, Arizona, only miles from his birthplace;
 Whereas more than 50,000 people attended the funeral services of Cesar Estrada Chavez in Delano, California;
 Whereas Cesar Estrada Chavez was laid to rest at the headquarters of the United Farm Workers of America, known as Nuestra Señora de La Paz, located in the Tehachapi Mountains in Keene, California;
 Whereas since the death of Cesar Estrada Chavez, schools, parks, streets, libraries, and other public facilities, as well as awards and scholarships, have been named in his honor;
 Whereas more than 10 States and dozens of communities across the United States honor the life and legacy of Cesar Estrada Chavez each year on March 31;
 Whereas March 31 is recognized as an official State holiday in California, Colorado, and Texas, and there is growing support to designate the birthday of Cesar Estrada Chavez as a national day of service to memorialize his heroism;
 Whereas during his lifetime, Cesar Estrada Chavez was a recipient of the Martin Luther King, Jr., Peace Prize;
 Whereas on August 8, 1994, Cesar Estrada Chavez was posthumously awarded the Presidential Medal of Freedom;
 Whereas on October 8, 2012, President Barack Obama authorized the Secretary of the Interior to establish a Cesar Estrada Chavez National Monument in Keene, California;
 Whereas President Barack Obama honored the life and service of Cesar Estrada Chavez by proclaiming March 31, 2014, to be Cesar Chavez Day and by asking all people of the United States to observe March 31 with service, community, and education programs to honor the enduring legacy of Cesar Estrada Chavez; and
 Whereas the United States should continue the efforts of Cesar Estrada Chavez to ensure equality, justice, and dignity for all people of the United States: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the accomplishments and example of Cesar Estrada Chavez, a great hero of the United States;
 (2)pledges to promote the legacy of Cesar Estrada Chavez; and (3)encourages the people of the United States to commemorate the legacy of Cesar Estrada Chavez and to always remember his great rallying cry, Si, se puede!, which is Spanish for Yes, we can!, as a symbol of unity and hope for individuals seeking justice.
			
